The evidence offered by the plaintiff conclusively shows that the property sought to be recovered by this action had never been in its possession, but was adversely claimed and held by the defendant at the time the deed by the Sylacauga Fraternal Hall Association to appellant was executed and delivered. Therefore, aside from the question as to whether the description in the deed was sufficient to embrace the property in suit, the sale and conveyance as to the property so adversely held is void, and the plaintiff, relying on this conveyance, was not entitled to recover, and the court properly rendered judgment for the defendant. Ala. State Bank v. Barnes,82 Ala. 607, 2 So. 349; Foy v. Cochran, 88 Ala. 353,6 So. 685; Billingsley v. Harrell, 11 Ala. 775; Rust v. Elect. Supply Co., 124 Ala. 202, 27 So. 263.
Affirmed.